Citation Nr: 1645947	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left hip disability to include as secondary to a left knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Veteran represented by:	James M. Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to January 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In May 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2016, the Veteran's attorney requested an extension of time until November 9, 2016 to submit evidence regarding the left knee claims.  That additional time has been allowed.  

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a left hip disability to include as secondary to a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's acquired psychiatric disability, currently diagnosed as PTSD, anxiety, and depression, is etiologically related to an in-service assault.



CONCLUSION OF LAW

An acquired psychiatric disability currently diagnosed as PTSD, anxiety, and depression, was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Generally, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of a claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  However, in the context of a PTSD claim based on personal assault, the Federal Circuit distinguished the holding in Moreau, and held "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); see also Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  Thus, courts have made clear that in a claim for service connection for PTSD based on in-service personal assault favorable medical evidence diagnosing PTSD based on the Veteran's account of in-service assault must be weighed against all other evidence of record when determining whether the claimed in-service personal assault has been corroborated.  See Menegassi, 638 F.3d at 1382 n.1.

Additionally, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate the claimant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that he is entitled to service connection for an acquired psychiatric disability because it is the result of an in-service sexual assault.  He reported that he was drugged and sexually assaulted in the fall of 1978 while stationed in Norfolk.  He indicated that he was at a strip club, was drinking, and met a man and woman who drugged him and then sexually assaulted him.  In an October 2011 statement he indicated that when he woke up and understood what had happened, he left, but that he missed the noncommissioned officer's boat back and had to catch the officer's boat back.  He reported that he was brought up on charges, but they were then dismissed.  Thereafter, he was transferred to Camp Lejeune and his behavior in service declined rapidly; he began getting Article 15s for disrespectful behavior, insubordination, larceny and being absent without leave.  

The Veteran's service treatment records do not contain any mental health complaints, findings, or diagnoses.  The Veteran's service personnel records reflect that he received four Article 15s (two for disrespectful behavior and two for unauthorized absence) at Camp Lejeune during his five months there in 1979.  It was noted that in August 1979 the Veteran started losing interest in the Marine Corps when he was assigned a new Commander who would not allow the Veteran to function as a fire team chief as Private First Class.  Thereafter, the Veteran completed his work in a slow manner and wanted out of the service.  

VA treatment records reflect that the Veteran has struggled with alcohol and substance abuse.  He also has a history of suicide attempts.  Some VA treatment records, including a July 2010 VA mental health record, notes that although the Veteran would not talk about it, he reported military sexual trauma.  The diagnosis was depression.  A November 2010 VA treatment records reflects a diagnosis of depression not otherwise specified.  An April 2011 VA social work note reflects the Veteran's report that he started drinking before service, but that his alcohol consumption increased during service.  He began using drugs after service.  The diagnoses included depression not otherwise specified.  A September 2013 VA treatment record reflects a diagnosis of depression not otherwise specified.  

A November 2011 VA examination report reflects a diagnosis of depressive disorder, not otherwise specified, cocaine and alcohol dependence, and antisocial personality traits by history.  The report specifically notes that the Veteran does not meet the criteria for a diagnosis of PTSD.  The examiner noted that it is at least as likely as not that the Veteran's maladaptive behavior during service (multiple Article 15s, lack of interest in the Marine Corps in 1979, and illegal activities) serve as markers of the reported in-service personal trauma.  However, other factors, including alcohol and illicit drug use were certainly likely contributors to his behavior as well.  The examiner noted that the Veteran meets the criteria for a diagnosis of depressive disorder; however, there is no clear evidence that his depression is related to military service, including the reported in-service assault, given the reported onset of symptoms in 2003 and the comorbid alcohol and cocaine use, which could have contributed or exacerbated his depressive symptoms.  Additionally, there is no evidence to suggest that the alcohol and cocaine dependence was caused by or a result of the military sexual trauma, as he reported alcohol use before the reported trauma and the use of cocaine several years afterwards.  The examination report reflects the Veteran's account of his in-service sexual assault and notes that he did not report the incident due to feelings of shame and guilt.  The examiner opined that this stressor does not meet the criteria for a diagnosis of PTSD.  

An April 2016 private psychological assessment from Dr. Dennis, Ph.D., reflects that the Veteran has current diagnoses of depressive disorder, social anxiety disorder, and PTSD.  Dr. Dennis opined that these diagnoses are related to sexual trauma during service.  It was noted that the Veteran reported using drugs to self-medicate symptoms of sexual trauma including Article 15s and imprisonment.  After service the Veteran continued to experience depression, anxiety and lack of trust in others.  Before the sexual assault, the Veteran liked the military and wanted to be in the Marine Corps for 20 years.  After the assault, he had a disregard for authority figures.  He got an Article 15 that resulted in 22 months in Leavenworth.  Dr. Dennis noted that the Veteran has had ongoing difficulties with drugs and employment since service due to these difficulties from the sexual assault.  Dr. Dennis commented on the VA examiner's opinion that the Veteran's maladaptive behavior during service serve as markers of the reported in-service personal trauma, but that other factors, including alcohol and illicit drug use were certainly likely contributors to his behavior as well.  In this regard, Dr. Dennis indicated that it is more likely alcohol and drug use represented symptoms (markers) of military sexual trauma rather than being separate.  

After reviewing the evidence the Board finds that it is at least in equipoise with respect to whether the Veteran has PTSD, anxiety, and depression that began during or is related to service.  Although the Veteran was not diagnosed with a psychiatric disability in service, all of the post-service medical evidence confirms a diagnosis of depression, and the April 2016 private psychological assessment shows additional diagnoses of PTSD and anxiety disorder.  Moreover, service personnel records reflect that the Veteran had behavioral and motivational problems during service after the time in which the claimed sexual assault occurred.  This evidence tends to support his stressor of being sexually assaulted.  Although all of the VA treatment records do not contain references to military sexual trauma, the Board notes that the VA examination report and the private psychological assessment both find that the Veteran's maladaptive behavior during service is consistent with his reported military sexual trauma.  In sum, the Board finds that the evidence reflects current diagnoses of PTSD, anxiety disorder, and depression and that the evidence is at least in equipoise with respect to whether the Veteran was sexually assaulted during service.   

With respect to the nexus element, the Board finds that there are two opinions, the November 2011 VA opinion against the claim and the April 2016 opinion in favor of the claim.  Both are thorough and contain rationales to support the stated opinions.  

The Board notes that the Veteran is competent to report the circumstances of the assaults he experienced in service because they are based on his own direct observations.  The Board finds these statements to generally be credible, as the evidence shows a decline in the Veteran's performance in service after the assault and thereafter the Veteran has consistently had mental health and substance abuse problems.  Additionally, while the Veteran has not consistently reported military sexual trauma, he has a consistent history of symptoms and reasons for not reporting such during or after service. 

In sum, the Board finds that the evidence of record is at least in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the Veteran's claim that his PTSD, anxiety, and depression began during service as a result of a sexual assault and have been ongoing ever since.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, service connection for an acquired psychiatric disability currently diagnosed as PTSD, anxiety, and depression is granted.

The Board notes that this grant is intended to represent the Veteran's complete psychiatric disability picture currently presented by the record as due to service.  See Clemons, 23 Vet. App. 1.  [Under VA law and regulations, a personality disorder is not a disability under the law.  It is considered a constitutional or developmental abnormality; and as such, it may not be service-connected.  See 38 C.F.R. §§ 3.303(c) (congenital or developmental defects, such as personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation).]
ORDER

Entitlement to service connection for an acquired psychiatric disability to include PTSD, anxiety, and depression is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a left knee disability because it is related to an in-service knee injury.  He claims that service connection is warranted for a left hip disability because it is secondary to his left knee disability.

The service treatment records reflect that the Veteran was seen several times for his left knee.  Findings included joint ligament strain, pain and swelling of the left knee, and contusion of the left knee.

The Veteran underwent knee and hip VA examinations in October 2011.  The examination reports reflect diagnoses of left knee strain and left hip arthritis.  The hip examination report reflects that the examiner was unable to say for certain, without resorting to speculation, the cause of the left hip arthritis.  However, the examiner noted that the Veteran admitted that his left hip was not bothersome until he fell from a second story window.  Therefore, the examiner opined that it is more likely than not that the trauma from this event has caused the progress of hip degeneration.  The examiner also noted that the knee complaints have been ongoing but the radiographs do not show significant arthritic changes.  The knee examination report reflects that the Veteran fell in the bathtub six days earlier and was seen at the emergency room.  Because the left knee was still bothersome, the examiner reported that examination could not be performed.  

Therefore, the evidence shows that the Veteran has a current diagnosis of a left knee disability (to include arthritis of the left knee, diagnosed in the VA treatment records), and there is evidence of knee complaints and findings during service.  The October 2011 VA examination report does not contain any opinion regarding the etiology of the current left knee disability.  Under the circumstances, the Board finds that a remand is warranted for a new VA examination in order to determine the etiology of the current left knee disability.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that the issue of entitlement to service connection for a left hip disability is inextricably intertwined with the issue of entitlement to service connection for a left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the left knee issue must be addressed before the Board can adjudicate the left hip issue on appeal.  Importantly, should service connection be granted for a left knee disability, on remand, an opinion should be obtained regarding service connection for a left hip disability on a secondary basis.  In this regard, while the October 2011 VA hip examiner found that the left hip disability is not caused by the left knee disability, there is no medical opinion regarding whether the left hip disability is aggravated by the left knee disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

On remand, the Veteran should be provided the opportunity to identify additional, relevant records that have not already been obtained.  For example, the Veteran testified that his primary care physician told him that his left hip disability was caused by additional pressure because of his knee disability and that he received treatment while incarcerated after service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims remaining on appeal, to include records from his primary care physician who told him his left hip disability was caused by additional pressure because of his knee disability, as well as records from the correctional facilities where he was incarcerated.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA joints examination in order to determine the nature and etiology of his current knee disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All indicated studies and tests should be performed.

Based upon examination of the Veteran, a review of the medical evidence, and sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left knee disability is etiologically related to service, to include the in-service findings of left knee strain, pain and swelling of the left knee, and contusion of the left knee.

If, and only if, the left knee disability is determined to be etiologically related to service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's left hip strain is aggravated (permanently worsened beyond its normal course) by the service-connected left knee disability.  The degree of aggravation should be described to the extent possible.

A complete rationale must be provided for all opinions.  

3.  After the development requested is completed, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


